Name: Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: budget;  trade policy;  free movement of capital;  marketing;  financial institutions and credit;  information technology and data processing
 Date Published: nan

 nan